El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
El abogado don Harry F. Besosa demandó a la Sociedad Union Fire Insurance Co. para que le pagase la cantidad *170de $2,510.77 que alegó le debía según convenio.con ella ce-lebrado para el cobro de $12,738.40 a J. T. Silva y Ca., de los cuales obtuvo $6,738.49 sin procedimientos judiciales y los restantes $6,000 con intervención de los tribunales de jus-ticia. Se opuso la demandada a esa reclamación negando la existencia de dicho contrato y fué dictada sentencia decla-rando sin lugar la demanda con las costas al demandante.
En el memorándum que presentó la demandada para co-brar las costas consignó una partida de $900 para honora-rios de abogado y siendo impugnada por excesiva la Corte de Distrito la rebajó a $500, resolución que motiva este re-curso de apelación cuya única base es que la cantidad con-cedida por honorarios es excesiva y que debe ser fijada en $250.
Aunque en el pleito que origina esta apelación se for mulo excepción previa de no contener la demanda hechos suficientes para determinar una causa de acción, sin embargo la contención en él fué si entre las partes se celebró o no el contrato que sirve de fundamento a la demanda, que es una cuestión de hecho, y aunque también hubo un in-cidente sobre levantamiento del embargo que había trabado el demandante, de todos modos, nos parece que para un pleito de esa naturaleza y cuantía es excesiva la cantidad de $500 que se ordena pagar por honorarios de abogado y que $250 es un valor razonable para esos servicios, en cuyo sentido debe ser modificada la resolución apelada.